Citation Nr: 9932987	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-08 567A	)	DATE
	)
	)


THE ISSUE

Whether an April 27, 1998 decision of the Board of Veterans' 
Appeals denying service connection for the cause of the 
veteran's death should be revised or reversed for clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1936 to 
September 1940 and from December 1942 to September 1945.  On 
June 30, 1998, communication was received from the claimant 
which was construed as a motion for revision of the Board of 
Veterans' Appeals (Board) decision dated in April 1998, on 
the basis of clear and unmistakable error, regarding the 
issue of entitlement to service connection for the cause of 
the veteran's death.


FINDINGS OF FACT

1.  In a decision of April 27, 1998, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The claimant has not clearly and specifically alleged any 
errors of fact or law in the April 1998 Board decision, nor 
has she pointed to any legal or factual basis for such 
allegation or stated why the result of that decision would be 
manifestly different, but for the error.  

3.  The Board decision of April 27, 1998, which denied 
entitlement to service connection for the cause of the 
veteran's death, was adequately supported by and consistent 
with the evidence then of record.


CONCLUSION OF LAW

The Board decision of April 27, 1998, which denied 
entitlement to service connection for the cause of the 
veteran's death, was not clearly and unmistakably erroneous. 
38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.609(c)(4) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 30, 1998, the claimant submitted correspondence which 
the Board construed as a motion for revision of the Board's 
April 1998 decision based on clear and unmistakable error 
("CUE").  Thereafter, in correspondence received in April 
1999, the claimant confirmed that it was her intent to have 
her prior correspondence considered as a motion for revision 
of the April 1998 Board decision based on CUE.  

Factual background

The evidence that was of record at the time of the Board 
decision at issue in this case included the veteran's service 
medical records from his first period of service, some 
service medical records from his second period of service (to 
include induction and separation physical examination 
reports), various VA and private medical records dated from 
1948 to 1995, VA medical examination reports, lay statements, 
a copy of the veteran's death certificate, and correspondence 
dated December 1995 from a private physician.

The service medical records show that the records from the 
veteran's first period of service contain no evidence of any 
chronic physical or psychiatric disorder (nor was any ever 
alleged).  The report of induction examination, conducted in 
December 1942, indicated that the veteran had no physical or 
mental defects or diseases.  Hospital records dated April 
1943, indicate the veteran received inpatient treatment for 
severe bilateral mumps.  A report of physical examination, 
conducted in early September 1945, indicated a history of 
shrapnel wound of the left index finger in January 1945, 
pleurisy while a prisoner of war (POW), and 4 month weight 
loss while a POW with subsequent regained weight.  Physical 
examination of the heart, cardiovascular, and psychiatric 
systems was normal.  Frost bite, asymptomatic, of the feet 
was noted.  The report of discharge examination, dated in 
late September 1945, noted a history of treatment for mumps 
in April 1943 with no residuals; and indicated no current 
physical or psychiatric abnormalities.  

A private medical report dated November 1948 indicated that 
the veteran had arthritis and conjunctivitis.  

Lay statements dated in December 1948 and January 1949, 
indicated that since his return from service, the veteran had 
experienced problems with his back and knee.  

VA examination reports dated in February 1949, indicated that 
the veteran's heart and cardiovascular system were normal.  
On psychiatric examination, the veteran denied that he had 
ever felt nervous or jittery; his primary complaint was 
recurrent frequent back pain.  On orthopedic examination, the 
veteran described back injury while a POW; current complaints 
were of back and left knee pain.  On respiration examination, 
the veteran gave a history of being treated in a German 
hospital for approximately 6 weeks for pleurisy while a POW.  
On general surgical examination, the veteran also complained 
of back and left knee pain.

By rating decision of April 1949, the veteran was awarded 
service connection for chronic active conjunctivitis, rated 
10 percent disabling; and residuals of frostbite of the feet, 
rated noncompensable.  

VA examination reports dated in September 1949, again showed 
complaints of low back and left knee pain.  There was no 
evidence of a heart or cardiovascular disorder.  He was 
diagnosed to have old fracture, chip, of vertebra L5 and 
shortening of the left leg.

By rating decision dated November 1949, the veteran was 
awarded service connection for residuals of fracture, chip, 
of vertebra L-5 with 1/2 inch shortening of left leg.  

A private medical report dated May 1953, from T. E. Banks, 
M.D., related continued low back symptomatology.

VA eye and orthopedic examination reports dated July 1953, 
noted that physical examination of the toes, ankles, knees, 
and hips revealed no swelling of any of these joints.  

Private orthopedic examination dated September 1955, noted 
complaints of nervousness and back pain.  The veteran also 
complained that his heart "often misses beats and stops for 
a while."  During physical examination the veteran's feet 
were noted to be normal.  In light of no orthopedic 
diagnosis, the physician recommended psychiatric examination 
due to the fact that onset of back pain reportedly followed 
several days of premonitory nervousness.

On VA medical examination of April 1956, the veteran was 
noted to have no complaint of any foot trouble or residuals 
of frozen feet and none were found.  No heart or 
cardiovascular abnormality was noted.  The orthopedic 
diagnoses were lumbosacral strain, chronic; and shortening of 
left leg, probably congenital.  On psychiatric examination, 
the veteran denied any symptoms; although he admitted that 
sustained back pain caused him to build up a feeling of 
nervousness.  No diagnosis of psychiatric disorder was made.

In November 1977, the veteran submitted a claim for increased 
rating for his service-connected low back disorder.  VA 
treatment records dated in 1977 and 1978 show treatment for 
complaints of low back pain.  VA orthopedic examination, 
conducted in March 1978, indicated recent increase in 
severity of back pain.  The feet were also examined for 
residuals of frostbite but were negative. 

Thereafter the RO, by rating decision dated May 1978, 
increased the veteran's rating for service-connected 
lumbosacral stain from 0 to 20 percent disabling.  His 
combined service-connected disability rating was 30 percent.

In July 1981, the veteran submitted a claim for increased 
rating for his low back disability, and service connection 
for an eye disorder and nervousness due to his POW 
experience.  In November 1984, the veteran's representative 
requested that the veteran's claim be considered under the 
provisions of the POW Benefits Act of 1981.

Thereafter, in March 1985, the veteran was afforded a VA POW 
medical evaluation, to include special orthopedic and 
psychiatric examinations.  His principal complaints included 
chronic low back pain, from POW injury; chronic left hip pain 
for last few years; chronic left knee pain for last few 
years; and some mild numbness of the feet since feet were 
frostbitten while a POW.  The veteran described how he was 
put in a box car for 4 days during which period he suffered 
some frostbite, but he believed that his injury was less 
severe than some other soldiers' as he kept rubbing his feet.  
He recalled that at the time his feet looked blue but then 
gradually recovered.  While in the prison camp, he developed 
severe chest pain and fever which a German doctor diagnosed 
as pleurisy.  He recovered quickly with medication.  However, 
while a POW his weight went from 165 to 89 pounds.  The 
medical examiner noted that "[h]e does not remember any 
significant edema, ulcerations or changes suggestive of 
definitive vitamin deficiency diseases.  The veteran states 
his feet recovered relatively well from the frostbite."  The 
examiner also noted that the veteran gave a history of 
suddenly developing severe chest pain and collapsing in 
August 1983; he was diagnosed as having arteriosclerotic 
heart disease and underwent quadruple coronary artery bypass 
surgery.  The orthopedic examiner noted that the veteran 
reported swelling of the right ankle which he believed was 
related to the vein grafting done for his bypass surgery.  
The psychiatric examiner found no evidence of psychiatric 
disorder.  The final diagnoses were:  1) chronic low back 
pain from POW injury; 2) impaired hearing; 3) frostbite as 
POW with good recovery; 4) arteriosclerotic coronary artery 
disease with severe angina and syncope; 5) mild arterial 
insufficiency of the lower extremities; 6) slight edema of 
right ankle secondary to vein removal for heart surgery; and 
7) short period of severe acute malnutrition with weight loss 
from 165 to 89 pounds with recovery of normal weight and no 
significant residuals.

In May 1991, the veteran submitted a claim for service 
connection for thrombotic thrombocytopenic purpura (TTP).  A 
private medical report dated May 1991, indicated that the 
veteran had been diagnosed to have TTP three months earlier.  
The RO, by rating decision dated June 1991, denied the claim. 

In December 1991, the veteran submitted a claim for service 
connection for post traumatic stress disorder (PTSD).  He was 
afforded a special VA psychiatric examination, conducted in 
March 1992.  The veteran complained of being nervous since 
service.  The examiner concluded that although the veteran 
had some elements of PTSD, he did not fit the criteria so he 
was diagnosed to have generalized anxiety disorder.

By rating decision dated April 1992, the veteran was awarded 
service connection for generalized anxiety disorder on a 
presumptive basis, and assigned a 10 percent disability 
rating.  His total service connected disability rating was 
increased from 30 to 40 percent.

In May 1993, the Board denied the veteran's claim for 
entitlement to service connection for idiopathic 
thrombocytopenia purpura (ITP).

The VA notified the veteran, by letter dated August 1994, 
that due to the results of a study conducted by the National 
Academy of Sciences, the VA was notifying all former POW's 
that the VA would provide compensation to any former prisoner 
of war with a history of edema due to beriberi who 
subsequently developed ischemic heart disease.  

In August 1994, the veteran submitted a claim for entitlement 
to service connection for a heart condition "due to the 
[e]dema problem with my legs".  In support of his claim the 
veteran stated that he was hospitalized and underwent bypass 
surgery in 1983 at a private hospital.  He also indicated 
that he was currently confined to a wheelchair due to his 
condition.

By rating decision of September 1994, the RO denied 
entitlement to service connection for beriberi, beriberi 
heart disease, ischemic heart disease, and coronary artery 
disease status post bypass.  

In a statement dated October 1994, the veteran indicated he 
was confined to a wheelchair due to his service-connected 
back condition and requested an increased rating for that 
disability.

VA outpatient treatment record dated September 1994 indicated 
that the veteran presented with a history of being 
hospitalized for stroke and requested that his medications be 
filled at the VA Medical Center (VAMC).  Outpatient treatment 
records dated in November 1994, show referral to physical 
therapy as well as the durable medical equipment clinic for 
issuance of a power wheelchair and chair lift.  

A VA examination conducted in February 1995, was limited to 
the veteran's service-connected lumbosacral spine disability.  
It was noted that he was confined to a wheelchair.

The veteran died on May [redacted], 1995.  According to the 
certificate of death, the immediate cause of the veteran's 
death was suspected myocardial infarction.  There were no 
other significant conditions listed as contributing to the 
veteran's death.  At the time of his death, service 
connection was in effect for:  chronic lumbosacral strain 
with shortened left leg, evaluated as 20 percent disabling; 
chronic bilateral conjunctivitis, evaluated as 10 percent 
disabling; generalized anxiety disorder, evaluated as 10 
percent disabling; and residuals of frostbite of the feet, 
rated as noncompensable.

In June 1995, the claimant filed a claim for service 
connection for the cause of the veteran's death.  
Correspondence was received from Robert J. Freedman, Jr., 
M.D., dated December 1995, in which the physician indicated 
that the veteran had a history of edema treated with an ace 
inhibitor, and later developed coronary artery disease and 
died from the same at the age of 78.  Dr. Freedman further 
stated that he had only seen the veteran since approximately 
age 65 and that he had "no direct knowledge of his medical 
conditions or diagnoses immediately after being a Prisoner of 
War of the Japanese in World War II, although it might be 
surmised that he developed thiamin deficiency."  

In written statements submitted to the RO, the claimant 
stated her belief that the veteran's death was related to his 
POW experience.  She stated that he had a nervous condition 
and poor general health as a result thereof.  She also 
alleged that he had a thiamin deficiency which contributed to 
his death.   

In a decision of April 27, 1998, the Board denied entitlement 
to service connection for the cause of the veteran's death.  
In that decision, the Board noted that the veteran's service-
connected disabilities were not factors in his death.  
Further noted was that there was no evidence of edema or 
beriberi while a POW nor, at any time, of ischemic or 
beriberi heart disease.  The Board noted that there was no 
competent medical evidence that any service-connected 
disability, in any way led to or caused the apparently 
terminal heart disease.  Nor was there any competent medical 
evidence that the service-connected disabilities 
substantially or materially contributed to the veteran's 
death or so debilitated him as to render him less capable of 
resisting the fatal effects of his nonservice-connected heart 
disease.  Under such circumstances, and absent any competent 
evidence of a service-connected disability causing or 
contributing substantially or materially to death, service 
connection for the cause of the veteran's death was denied.

On June 30, 1998, the Board received a signed typewritten 
statement from the claimant, which was titled "Request for 
Reconsideration", and which read as follows:

Reference your decision dated April 27, 
1998, I would like for your office to 
take another look at the decision and the 
fact that his service connected 
disability of his nerves was in fact PTSD 
and not just Anxiety, and the nerves due 
cause highblood pressure and heart 
disease also being his was sc for his 
back and feet he was not able to get 
exercise he needed in order for his 
ability to fight off any thing where he 
might have helped his heart problem.  He 
feet were swollen while he was captive by 
the germans which i understand is a sign 
which means that he now would have heart 
trouble. 

i feel that another look into this case 
is warranted by your office and that an 
extension of my time limit to file to 
COVA BE GRANTED WHILE THIS ACTION IS 
BEING TAKEN BY YOUR OFFICE. 
[Emphasis in original]

In September 1998, the Board informed the claimant, by 
written correspondence, that her motion for reconsideration 
of the Board's April 1998 decision had been denied.  The 
claimant was also advised that the Board would construe her 
motion for reconsideration on the basis of obvious error as a 
request for revision of the prior Board decision on the 
grounds of CUE under the provisions of Public Law No. 105-
111, newly enacted in November 1997 and to be codified at 
38 U.S.C.A. § 7111.  The Board further informed the claimant 
that consideration of that matter would be deferred pending 
promulgation of final regulations setting forth the 
procedures necessary to carry out the provisions of 
38 U.S.C.A. § 7111.

In April 1999, the Board furnished the claimant and her 
representative with a copy of the newly promulgated 
regulations governing motions for revision of Board decisions 
on the basis of CUE and provided them with 60 days in which 
to submit a response if the claimant wished to have her prior 
correspondence construed as a Motion for revision based on 
CUE.  The claimant responded by correspondence received on 
April 30, 1999, in which she stated:  "It should be noted 
that I do want this claim to be reconsidered under the CUE 
provisions.  Please place my case on the docket to be 
considered."  She did not provide any additional statements 
as to allegations of CUE in the prior Board decision.  The 
claimant's representative responded by letter dated September 
1, 1999, in which it was noted that:  "The [claimant] in her 
correspondence of June 23, 1998, and April 26, 1999, stated 
that the Board did not consider this veteran's swollen feet 
and high blood pressure problems in their final decision.  
This veteran passed away due to a suspected myocardial 
infarction.  After our thorough review, we can offer no 
further comments ..."

Legal analysis

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purposes of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  38 
U.S.C.A. § 7111 (West 1991).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (1999).

The motion must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b) (1999).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  The following are examples of situations that 
are not CUE:  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; a 
disagreement as to how the facts were weighed or evaluated; 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403 (1999).

As indicated above, a motion for revision of a decision based 
on CUE must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.

In this case, the claimant's statements in the document that 
has been construed as her motion do not identify any specific 
errors of fact or law in the Board decision at issue.    In 
fact, she never actually alleges that there is "clear and 
unmistakable error" or any error in the April 1998 decision.  
She simply requests that the Board "take another look" at 
its decision, and she sets forth her interpretation of the 
evidence of record.  Such general, non-specific allegations 
of error are insufficient to state a viable claim of CUE.  On 
that basis alone, the claimant's motion must be denied.  38 
C.F.R. § 20.1404(b) (1999).  At most, the claimant's 
statements might be considered a disagreement as to how the 
Board weighed or evaluated the evidence that was of record at 
the time of the April 1998 decision.  Such an allegation 
likewise does not present a viable claim of CUE.  38 C.F.R. 
§ 20.1403(d) (1999).

Furthermore, the Board finds that, even if the claimant's 
correspondence were to be considered a viable claim of CUE, 
it must be denied on the merits.  

The Court has provided the following guidelines with regard 
to a claim of "clear and unmistakable error:"

In order for there to be a claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim. Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied. The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.
Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en 
banc); see also 38 C.F.R. § 20.609(c)(4) (1999).



The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.
Russell, 3 Vet. App. at 313-14 (1992); see also 38 C.F.R. 
§ 20.609(c)(4) (1999).

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran (or 
as in this case, the appellant) under 38 U.S.C.A. § 5107(b) 
(West 1991) is not for application, inasmuch as error, if it 
exists, is undebatable, or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. 314 
(1992); see also 38 C.F.R. § 20.609(c)(4) (1999).

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  In Russell, Fugo, and other decisions, the 
Court has emphasized that merely to advert that there was 
clear and unmistakable error in a decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.

In the present case, at the time of the Board's April 1998 
decision denying service connection for the cause of the 
veteran's death, it was determined that there was no evidence 
of edema or beriberi during the veteran's POW internment, nor 
was there any evidence of beriberi heart disease or ischemic 
heart disease at any time.  It was further determined that 
there was no competent evidence of any other cardiovascular 
disease, including arteriosclerotic heart disease, that was 
incurred in, aggravated by, or in some way related to, any 
incident or incidents of the veteran's period of active 
service.  It was also determined that there was no competent 
evidence that any service-connected disability, in any way 
led to or caused the apparently terminal heart disease; 
substantially or materially contributed to the veteran's 
death; or so debilitated him as to render him less capable of 
resisting the fatal effects of his nonservice-connected heart 
disease.

The appellant has suggested that given the veteran's POW 
experience and history of nervousness, the Board was in error 
when it determined that there was no competent evidence that 
the veteran's fatal heart disease was related to his service 
or that his service-connected disabilities substantially or 
materially contributed to the veteran's death.  However, at 
the time of the Board's determination, there was, in fact, no 
medical evidence of record of a relationship or "nexus" 
between the veteran's prior service and his apparently fatal 
heart disease.  There also was no medical evidence of record 
of any causal relationship between any of the veteran's 
serviceconnected disabilities and his death.  Furthermore, 
the Board decision did address the appellant's statements as 
to medical causation; however, it also noted that in the 
absence of evidence that the appellant was competent to 
render such a medical opinion, it could not be considered as 
competent evidence with regard to causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Based on the aforementioned, it is clear that, at the time of 
the April 1998 decision denying service connection for the 
cause of the veteran's death, the Board was clearly within 
the bounds of "rating judgment."  See Porter v. Brown, 5 Vet. 
App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 
(1993).  The appellant, in making her arguments, is clearly 
asserting only a disagreement as to how relevant facts were 
weighed or evaluated, that is, a "misinterpretation of 
facts," and not an "administrative failure" to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Such does not rise to the level of 
"clear and unmistakable error" as that term has come to be 
defined.


ORDER

There was no clear and unmistakable error in an April 27, 
1998 Board decision denying entitlement to service connection 
for the cause of the veteran's death, and, accordingly, that 
decision should not be revised or reversed.



		
	C. P. RUSSELL
Member, Board of Veterans' Appeals


 



